Upon our review of the record, we are satisfied that the Supreme Court, Queens County, made proper inquiry to ensure that the defendant’s plea of guilty to the indictment in exchange for a commitment as to sentence was knowingly, *543voluntarily and intelligently made (see, People v Corwise, 120 AD2d 604). Having accepted the bargained-for plea, the defendant may not here challenge the factual basis for one branch of that plea (see, People v Riley, 120 AD2d 752). Mangano, J. P., Kunzeman, Rubin and Harwood, JJ., concur.